Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2020 has been entered.
 

DETAILED ACTION
1. 	This action is responsive to applicant’s amendment dated 11/25/2020.
2. 	Claims 1-22 are pending in the case. 
3.	Claims 1, 11 and 22 are independent claims. 



Applicant’s Response
4.	In Applicant’s response dated 11/25/2020, applicant has amended the following:
a) Claims 1, 11 and 22



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies.  Therefore, they are rejected based on the same rationale as applied to their parent claims above.
Claims 1, 11 and 22:
Claims 1, 11 and 22 recite:  “each of the animation overlays icons comprising the first avatar performing a plurality of actions”. (emphasis added)
no mention of the newly amended limitation in the original Specification. Thus, the limitations include subject matter that was not described in the original Specification.
	If the examiner has overlooked the portion of the original Specification that describes this feature of the present invention, then Applicant should point it out (by page number and line number) in the response to this Office Action.    
	To overcome this rejection, Examiner suggest to amend to “each of the animation overlays icons comprising the first avatar performing a first action of a plurality of actions”.
	Applicant may obviate this rejection by canceling the claim.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The dependent claims included in the statement of rejection but not 
Claims 1, 11 and 12:
The term "similar" in claims 1, 11 and 22 is a relative term which renders the claim indefinite.  The term "similar" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Blattner et al. (hereinafter “Blattner”), U.S. Published Application No. 20070168863 A1, in view of Voss et al. (hereinafter “Voss”), U.S. Published Application No. 20190171338 A1.
Claim 1:
Blattner teaches A system comprising: (Figure 6; system)
a processor; and (par. 69; The processor displays a user interface for the instant messaging session)
a memory component having instructions stored thereon, when executed by the processor, causes the system to perform operations comprising: (e.g., memory/ storage from a computer system par. 162; By way of example, the instant message sender system 1605 or the instant message recipient system 1620 may be a personal computer or other type of personal computing device, such as a personal digital assistant or a mobile communications device. par. 187; The avatar data 1808 or 1828 may be stored in persistent storage, transient storage, or stored using a combination of persistent and transient storage.)

causing a communication interface for a communication session to be displayed at a plurality of client devices, the communication session being between the plurality of client devices including a first client device that is associated with a first user,  the first user being associated with a first avatar 
receiving from the first client device an animation sending request; (e.g., receiving from the sender a direct animation request (i.e., animation sending request) par. 53; In addition, the sender avatar 135 or the recipient avatar 115 may be animated in direct response to a request from the sender or the recipient. Direct animation of the sender avatar 135 or the recipient avatar 115 enables use of the avatars as a means for communicating information between the sender and the recipient without an accompanying instant message.)

 	 causing an animation sending interface to be displayed in the communication interface of the first client device, the animation sending interface comprising a plurality of animation overlays icons, (e.g., displaying an interface for selecting one out of a plurality of thumbnail avatars for sending avatars to be overlaid on wallpaper (i.e., animation  each of the animation overlays icons comprising avatar performing a plurality of actions, respectively (e.g., each avatar performing an animation action out of multiple animation actions. par. 94; Each of the avatars 805a-805r also includes multiple associated animations, each animation identified as being of a particular animation type.) wherein avatar in each of the animation overlay icons include similar avatar characteristics associated with the first user; (e.g., each of the avatars of Figure 8 include similar “animal” or “personality” or “living people” characteristics that are displayed to the first user. Examiner notes that the “personalities” of the avatars are “associated” with the 
receiving from the first client device a selection of a first animation overlay icon of the plurality of animation overlays icons, (e.g., selecting a direct animation button to select an avatar to animate from a thumbnail list of avatars par. 53; For example, the sender may perform an action that directly causes the sender avatar 135 to be animated, or the recipient may perform an action that directly causes the recipient avatar 115 to be animated. The action may include pressing a button corresponding to the animation to be played or selecting the animation to be played from a list of animations. For example, the sender may be presented with a button that inspires an animation in the sender avatar 135 and that is distinct from the send button 160. par. 94; For example, a user may select a particular avatar from multiple avatars such as the avatars illustrated in FIG. 8. The display of the avatars may show multiple avatars in a window, such as by showing a small representation (which in some implementations may be referred to as a "thumbnail") of each avatar.) the first animation overlay icon comprising a first action of the plurality of actions; and (e.g., avatar having an animation action out of multiple animation actions. par. 94; Each of the avatars 805a-805r also includes multiple associated animations, each animation identified as being of a particular animation type.)
in response to receiving the selection of the first animation overlay icon, causing a first animation overlay corresponding to the first animation overlay icon to be displayed as an overlay on the communication interface of each of the plurality of client devices, the first animation overlay being an animation that includes the first avatar performing the first action. (e.g., in response to selecting a button for direct animation of a selected avatar(i.e., selected first animation overlay icon), cause the selected avatar corresponding to a first user to be displayed as an animated overlay on the wallpaper on the communication interface of each of the plurality of client devices in communication with the first user; the avatar being an animation type that performs an animation action from a list of animations Figure 1; avatars overlaying wallpaper on a single instant messaging window between two clients par. 37; The avatars may be displayed in a single instant messaging window, and the displayed animations may create an appearance that the avatars are interacting with one another. Par. 38; By way of example, an instant messaging communication user interface may include a window (or other type of shared or connected display space) that includes two avatars, each avatar representing an instant messaging participant in an instant messaging communication session) par. 44; The recipient avatar 115 is displayed over, or in place of, the wallpaper applied to the window portion 120 Likewise, the sender avatar 135 is displayed over, or in place of, the wallpaper applied to the window portion 140) par. 53; In addition, the sender avatar 135 or the recipient avatar 115 may be animated in direct response to a request from the sender or the recipient. Direct animation of the sender avatar 135 or the recipient avatar 115 enables use of the avatars as a means for communicating information between the sender and the 

Blattner fails to expressly teach in response to receiving the animation sending request, cause an animation sending interface to be displayed in the communication interface of the first client device. 
icons comprising the first avatar performing a plurality of actions, respectively (Emphasis added)


However, Voss teaches in response to receiving the animation sending request, causing an animation sending interface to be displayed in the communication interface of the first client device, the animation sending interface comprising a plurality of animation overlays icons, each of the animation overlays icons comprising the first avatar performing a plurality of actions each of the animation overlays icons comprising the first avatar performing a plurality of actions, respectively, wherein the first avatar in each of the animation overlay icons includes similar avatar characteristics associated with the first user; (e.g.,  in response to selecting to edit an avatar (i.e., in response to receiving the animation sending request), displaying a plurality of icons performing actions. Figure 5B illustrates the first avatar performing a plurality of actions and having similar avatar characteristics associated with the first user par. 49; As shown in FIG. 5A, the interface 501 includes a current avatar 502 of the first user ("first avatar") and selectable items 503-506. par. 50; FIG. 5B illustrates an example interface 510 that is displayed on the first client device for the first user when the first user selects the selfie change item 505. The interface 510 includes a plurality of first avatar headshots that are different permutations of the first avatar's face. The different permutations include the first avatar's face exhibiting different emotions and expressions.)
receiving from the first client, device a selection of a first animation overlay icon of the plurality of animation overlays icons, the first animation overlay icon comprising the first avatar performing a first action of the plurality of actions, (e.g., selecting one of the avatar headshots illustrating a permutation of the first avatar face Examiner considers the exhibiting emotions and expressions to be example of the recited “plurality of actions” par. 50; The different permutations include the first avatar's face exhibiting different emotions and expressions.  par. 51; Using this interface 510, the first user may select (e.g., by tapping on top of or around) one of the first avatar headshots.)



Claim 2 depends on claim 1:
Blattner teaches wherein the communication interface includes a chat presence bar that includes a plurality of presence indicators associated with users of the client devices, respectively. (e.g., each area of animated avatar associated with a user and indicates corresponding presence par. 13; The first avatar and the second avatar may be animated in response to presence detection before a message is sent from the first user to the second user such that the first avatar appears to interact with the second avatar.)

Claim 3 depends on claim 2:
Blattner teaches wherein the chat presence bar displayed on the first client device comprises the presence indicator associated with the first user in an active state, wherein the presence indicator associated with the first user in the active state includes at least a portion of the first avatar. (e.g., animating (i.e., presence indicator associated with active state) of avatar corresponding to presence of 

Claim 4 depends on claim 3:
Blattner teaches wherein the plurality of client devices including the first client device that is associated with the first user and a second client device associated with a second user, and wherein, when the first user and the second user are present in the communication session, the chat presence bar displayed on the first client device and the second client device comprises the presence indicator associated with the first user in the active state and the presence indicator associated with the second user in the active state. (e.g., animating both the avatars of the first and second user to interact with each to indicate active presence of both users par. 13; The first avatar and the second avatar may be animated in response to presence detection before a message is sent from the first user to the second user such that the first avatar appears to interact with the second avatar. Par. 38; In some implementations, the recipient avatar may be animated prior to the recipient's reply to the sender's message. For example, the recipient avatar may be 

Claim 5 depends on claim 4:
Blattner teaches wherein the animation sending request is received from the first client device when the first client device detects activation of the presence indicator associated with the first user in the active state. (e.g., animating in direct response to a request from the client device when the device detects activation of the presence indicator associated with the first user in the active state (e.g., presence of the user) par. 13; The first avatar and the second avatar may be animated in response to presence detection before a message is sent from the first user to the second user such that the first avatar appears to interact with the second avatar. Par. 38; In some implementations, the recipient avatar may be animated prior to the recipient's reply to the sender's message. par. 53;In addition, the sender avatar 135 or the recipient avatar 115 may be animated in direct response to a request from the sender or the recipient. Direct animation of the sender avatar 135 or the recipient avatar 115 enables use of the avatars as a means for communicating information between the sender and the recipient without an accompanying instant message. For example, the sender may perform an action that directly causes the sender avatar 135 to be animated, or the recipient may perform an action that directly causes the recipient avatar 115 to be animated.)

Claim 6 depends on claim 4:
wherein the animation sending request is received from the first client device when the first client device detects activation of the presence indicator associated with the second user in the active state. (e.g., animating the interaction between respective avatars of user in a messaging session in response to the presence of the corresponding user. (i.e.,  activation of the presence indicator associated with the first or second user in the active state) par. 13; The first avatar and the second avatar may be animated in response to presence detection before a message is sent from the first user to the second user such that the first avatar appears to interact with the second avatar. Par. 38; In some implementations, the recipient avatar may be animated prior to the recipient's reply to the sender's message. par. 53;In addition, the sender avatar 135 or the recipient avatar 115 may be animated in direct response to a request from the sender or the recipient. Direct animation of the sender avatar 135 or the recipient avatar 115 enables use of the avatars as a means for communicating information between the sender and the recipient without an accompanying instant message. For example, the sender may perform an action that directly causes the sender avatar 135 to be animated, or the recipient may perform an action that directly causes the recipient avatar 115 to be animated.)

Claim 7 depends on claim 6:
Blattner teaches wherein each of the animation overlays icons comprising the first avatar and the second avatar, wherein the first animation overlay is the animation that includes the first avatar and the second avatar. (e.g., animating interaction between first and second avatar that are overlaid over their respective 

Claim 8 depends on claim 1:
Blattner teaches wherein causing the first animation overlay to be displayed as the overlay on the communication interface of each of the plurality of client devices comprises: causing the first animation overlay to be displayed for a predetermined period of time. (e.g., selecting a predetermined animation to play beforehand par. 53; The played animation may be chosen at random from the possible animations of the sender avatar 135, or the played animation may be chosen before the button is selected. )

Claim 9 depends on claim 1:
Blattner teaches wherein the first animation overlay is a three-dimensional animation. (e.g., animating 3D avatars par. 98; Each of the avatars 805a-805r is a multi-dimensional character with depth of personality, voice, and visual attributes. In contrast to representing a single aspect of a user through the use of an unanimated, two-dimensional graphical icon, an avatar of the avatars 805a-805r is capable of indicating a rich variety of information about the user projecting the avatar.  par. 108; 

Claim 10 depends on claim 1:
Blattner teaches wherein causing the first animation overlay to be displayed as the overlay on the communication interface of each of the plurality of client devices comprises:
causing the first animation overlay to be displayed on each of the plurality of client devices associated with users that are present in the communication session. (e.g., in a single instant messaging window on each of the plurality of client devices communicating with each other, displaying animating interaction between first and second avatar that are overlaid over their respective wallpaper based on presence of user Figure 1; single instant messaging window (i.e., communication interface of each of the plurality of client devices) par. 13; The first avatar and the second avatar may be animated in response to presence detection before a message is sent from the first user to the second user such that the first avatar appears to interact with the second avatar. par. 44; The recipient avatar 115 is displayed over, or in place of, the wallpaper applied to the window portion 120 Likewise, the sender avatar 135 is displayed over, or in place of, the wallpaper applied to the window portion 140)

Independent Claim 11:
Claim 11 is substantially encompassed in claim 1, therefore, Examiner relies on the same rationale set forth in claim 1 to reject claim 11. (see par. 18; Implementations 

Claim 12 depends on claim 11:
Claim 12 is substantially encompassed in claim 2, therefore, Examiner relies on the same rationale set forth in claim 2 to reject claim 12. 

Claim 13 depends on claim 12:
Claim 13 is substantially encompassed in claim 3, therefore, Examiner relies on the same rationale set forth in claim 3 to reject claim 13. 

Claim 14 depends on claim 13:
Claim 14 is substantially encompassed in claim 4, therefore, Examiner relies on the same rationale set forth in claim 4 to reject claim 14. 

Claim 15 depends on claim 14:
Claim 15 is substantially encompassed in claim 5, therefore, Examiner relies on the same rationale set forth in claim 5 to reject claim 15. 

Claim 16 depends on claim 14:
Claim 16 is substantially encompassed in claim 6, therefore, Examiner relies on the same rationale set forth in claim 6 to reject claim 16. 


Claim 17 is substantially encompassed in claim 7, therefore, Examiner relies on the same rationale set forth in claim 7 to reject claim 17. 

Claim 18 depends on claim 11:
Claim 18 is substantially encompassed in claim 8, therefore, Examiner relies on the same rationale set forth in claim 8 to reject claim 18. 

Claim 19 depends on claim 1:
Claim 19 is substantially encompassed in claim 9, therefore, Examiner relies on the same rationale set forth in claim 9 to reject claim 19. 

Claim 20 depends on claim 11:
Claim 20 is substantially encompassed in claim 10, therefore, Examiner relies on the same rationale set forth in claim 10 to reject claim 20. 

Claim 21 depends on claim 11:
Blattner teaches wherein causing the first animation overlay to be displayed further comprises: causing the plurality of client devices to vibrate or generate a sound. (e.g., animating avatar with sounds to verbally interact par. 7; The first avatar may be animated such that the first avatar appears to physically interact with the second avatar, move toward or away from the second avatar, touch the second avatar, verbally interact with the second avatar, speak with the second avatar, speak an audible 

Independent Claim 22:
Claim 22 is substantially encompassed in claim 1, therefore, Examiner relies on the same rationale set forth in claim 1 to reject claim 22. (see par. 18; Implementations of any of the techniques discussed above may include a method or process, a system or apparatus, or computer software on a computer-accessible medium. )


Response to Arguments

Prior Art Rejections 

Applicant’s arguments, with respect to the previously cited prior art failing to disclose the new limitations has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of newly applied “Voss” reference. 

For at least the foregoing reasons, the claims are not in condition for allowance. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20170358117 Goosens et al.  Figure 2 illustrates an avatar with a plurality of similar characteristics associated with a user (see par. 37)

US 20180025219 Baldwin et al. Figure 5F illustrates custom avatar with a plurality of actions. (see par. 45)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571)272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/HENRY ORR/Examiner, Art Unit 2145